EXHIBIT 10.2

[go4l4wglnok3000001.jpg]

 

 

Confidential

 

June 28, 2018

 

Didier Deltort

 

Dear Didier:

We are pleased to offer you the role of President, EMEA of Zimmer Biomet
Holdings, Inc. (“Zimmer Biomet” or the “Company”) reporting to Bryan C. Hanson,
President and Chief Executive Officer. Your salary grade will be level Z04.  We
will mutually agree on your start date, which we expect would be no later than
August 20, 2018. You will also be a member of the Company’s global Leadership
Team.

 

This will be an addendum to your Swiss-based contract dated June 28, 2018.

 

Position Location

This position will be based in Winterthur, Switzerland (address/physical
location).  Your tax home will be in Winterthur and business meetings and
activities will occur in Winterthur.

 

Annual Merit Adjustment

Zimmer Biomet’s annual merit review process involves base pay adjustments
consistent with job performance.  Merit adjustments are based on performance
during the calendar year.  You will be eligible for a merit increase beginning
in 2019.  

 

Former Employer Bonus Forfeiture

Since you will forfeit eligibility to receive a bonus payment for this fiscal
year from your current employer due to your separation to accept this role with
Zimmer Biomet, we will pay you a one-time bonus forfeiture amount to approximate
your foregone bonus for January 1, 2018 through July 31, 2018. We estimated your
pro-rata bonus forfeiture at CHF 95,132.  Please provide the appropriate
documentation to support this amount as soon as you are able.  Upon acceptance
of the documentation and your commencement of employment, we will process
payment within 90 days of your start date.  This bonus forfeiture payment will
not be included as income for purposes of calculating any other bonus or
determining compensation for any benefit plan purposes, and will be subject to
applicable tax withholdings.  As a condition to receipt of this payment, you
must agree by your signature below that you will repay to Zimmer Biomet the
entire gross amount paid to you of CHF 95,132 if you voluntarily leave
employment with Zimmer Biomet within 12 months of the payment date.

 

Sign-On Bonus

In connection with your commencement of employment, Zimmer Biomet will provide
you a one-time cash sign-on bonus for consideration of your relocation to the
Winterthur area and potential higher cost of living in the amount of CHF 50,000.
This payment will not be included as income for purposes of calculating any
other bonus or determining compensation for any benefit plan purposes, and will
be subject to applicable tax withholdings. This payment will be processed within
90 days of your start date. As a condition to receipt of this payment, you must
agree by your signature below that you will repay to Zimmer Biomet the entire
gross amount paid to you if you voluntarily leave employment with Zimmer Biomet
within 12 months of the payment date.

 

 

 

[go4l4wglnok3000002.jpg]

Page 1 – June 28, 2018

 

 

 

--------------------------------------------------------------------------------

 

[go4l4wglnok3000001.jpg]

 

Sign-On and Equity Replacement Grants

In connection with your commencement of employment, Zimmer Biomet will provide
you a one-time long-term incentive grant with a grant date fair value of
approximately $1,200,000 (USD).

 

Equity Replacement Grant

Approximately $750,000 (USD) will consist of time-vested restricted stock units
(“RSUs”). The grant date will be the first business day of the month following
your commencement of employment.  These RSUs will vest at the rate of 25% per
year over four years beginning on the first anniversary of the grant date, again
assuming your continued employment with Zimmer Biomet.

 

Sign-On Equity Grant

Approximately $450,000 (USD) will consist of stock options. The grant date will
be the first business day of the month following your commencement of
employment. The stock options will vest at the rate of 25% per year over four
years beginning on the first anniversary of the grant date (assuming your
continued employment with Zimmer Biomet) and will expire on the tenth
anniversary of the grant date.

All equity awards are subject to Compensation and Management Development
Committee (“Compensation Committee”) approval and other terms and conditions of
the 2009 Stock Incentive Plan, as amended from time to time; award agreements;
and your execution of a non-compete agreement in the form provided by the
Company.

Executive Officer (Section 16)

We expect that you will be designated by the Board of Directors as an “officer”
of Zimmer Biomet for purposes of Rule 16a-1(f) and as an “executive officer” for
purposes of Rule 3b-7 under the Securities Exchange Act of 1934, as amended.  

As an executive officer, you will be subject to stock ownership guidelines
established by the Board of Directors in order to align the interests of
executive officers more closely with those of stockholders.  The guidelines will
require you to own shares with a value equal to at least three (3) times your
base salary.  Under the guidelines, all shares you hold, including RSUs and
PRSUs (at the target award level), will count toward this ownership
requirement.  In addition, one-half of any gain on vested stock options will
count toward this requirement.  You will have up to five (5) years to achieve
the required level of stock ownership.  Further, every executive officer must
obtain clearance prior to selling any shares of Company common stock, in part to
ensure that all officers remain in compliance with the stock ownership
guidelines.

Contractual Obligations

It is our understanding that you do not have any contractual obligations (such
as a non-competition or non-solicitation agreement) with a former or current
employer that you would violate by accepting this role.  If our understanding is
incorrect, please notify me immediately.  If you have a confidentiality
obligation with a former or current employer, it is your responsibility to
refrain from using or disclosing confidential information.  If you have any
questions about this responsibility, please let us know.

Section 409A

To the extent that any payments or benefits under this letter are deemed to be
subject to Section 409A of the Internal Revenue Code of 1986, as amended
(“Code”), this letter will be interpreted in accordance with Section 409A of the
Code and Department of Treasury regulations and other interpretive guidance
issued thereunder in order to (a) preserve the intended tax treatment of the
benefits provided with respect to such payments and (b)

 

[go4l4wglnok3000002.jpg]

Page 2 – June 28, 2018

 

 

 

--------------------------------------------------------------------------------

 

[go4l4wglnok3000001.jpg]

 

comply with the requirements of Section 409A of the Code. A termination of
employment shall not be deemed to have occurred for purposes of any provision of
this letter providing for the payment of any amounts or benefits upon or
following a termination of employment unless such termination is also a
“separation from service” within the meaning of Section 409A. Nothing in this
letter shall be construed as a guarantee by the Company of any particular tax
effect. The Company shall not be liable to you for any tax, penalty, or interest
imposed on any amount paid or payable hereunder by reason of Section 409A, or
for reporting in good faith any payment made under this letter as an amount
includible in gross income under Section 409A.

 

If there is any discrepancy between this letter and/or the Swiss contract and
the plan documents, the plan documents will govern.  While Zimmer Biomet intends
to continue benefits referenced in this offer, we reserve the right to change or
discontinue them at any time for any reason.  Please note in particular that any
amount payable or paid to you pursuant to the Company EPIP or LTI Plan or any
other similar performance-based compensation may be subject to forfeiture or
repayment in accordance with the Company’s Executive Compensation Recoupment
Policy or applicable plan document or award agreement as approved, adopted
and/or revised by the Board or Committee from time to time, and/or subject to
recoupment as required by any other provisions of any law (including, without
limitation, Section 10D of the Securities Exchange Act of 1934, as amended),
governmental regulation or stock exchange listing requirement.  By signing below
you acknowledge your understanding that any such repayment obligation will apply
notwithstanding anything else stated in this letter.

 

We are very excited to have you join us and are looking forward to receiving
your signed offer letter.  We believe you will make a valuable contribution and
find your career with Zimmer Biomet challenging and rewarding.

CONFIRMATION OF ACCEPTANCE

Please indicate your acceptance of this offer by signing below and returning the
signed letter to me.  

 

Sincerely,

[go4l4wglnok3000006.jpg]

 

 

Bill P. Fisher

Senior Vice President, Global Human Resources

 

 

Accepted:

 

 

/s/ Didier Deltort

 

July 2, 2018

Didier Deltort

 

Date

 

 

 

 

[go4l4wglnok3000002.jpg]

Page 3 – June 28, 2018

 

 

 